

117 HR 4297 IH: Supporting Working Mothers Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4297IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mrs. Miller-Meeks introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to provide for certain accommodations for breastfeeding in the workplace, and for other purposes.1.Short titleThis Act may be cited as the Supporting Working Mothers Act.2.Breastfeeding accommodations in the workplaceThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended as follows:(1)In section 7, by striking subsection (r).(2)By inserting after section 18C the following:18D.Breastfeeding accommodations in the workplace(a)An employer shall provide—(1)a reasonable break time for an employee to express breast milk for such employee’s nursing child for 1 year after the child’s birth each time such employee has need to express the milk; and(2)a place, other than a bathroom, that is shielded from view and free from intrusion from coworkers and the public, which may be used by an employee to express breast milk.(b)(1)Subject to paragraph (2), an employer shall not be required to compensate an employee receiving break time under subsection (a)(1) for any time spent during the workday for such purpose.(2)Break time provided under subsection (a)(1) shall be considered hours worked if the employer requires the employee to engage actively in work activities during that time, and then only to the extent of the time spent on such activities.(c)An employer that employs less than 50 employees shall not be subject to the requirements of this section, if such requirements would impose an undue hardship by causing the employer significant difficulty or expense when considered in relation to the size, financial resources, nature, or structure of the employer’s business.(d)Nothing in this section shall preempt a State law or municipal ordinance that provides greater protections to employees than the protections provided for under this section.(e)In the case that an employer receives notice that the employer is not in compliance with subsection (a), the employer shall be deemed not to have violated such subsection if the employer rectifies such violation not later than 30 days after the date on which the employer receives such notice. .(3)In section 13—(A)in subsection (a)—(i)by striking of sections 6 (except and all that follows through and 7 shall and insert of sections 6, 7, and 18D (except sections 6(d) and 18D in the case of paragraph (1) of this subsection) shall; and(ii)in paragraph (3), by striking and 7 and inserting 7, and 18D;(B)in subsection (b), by striking section 7 and inserting sections 7 and 18D;(C)in subsection (d), by inserting 18D after 7,;(D)in subsection (e), by striking section 7 and inserting sections 7 and 18D;(E)in subsection (f), by inserting 18D after 7,;(F)in subsection (h)—(i) in the matter preceding paragraph (1), by striking section 7 and inserting sections 7 and 18D; and(ii)in the matter following paragraph (2), by striking or section 7 and inserting , section 7, or section 18D;(G)in subsection (i), by striking section 7 and inserting sections 7 and 18D; and(H)in subsection (j), by striking section 7 and inserting sections 7 and 18D. (4)In section 15(a)—(A)by striking the period at the end of paragraph (5) and inserting ; and; and(B)by adding at the end the following:(6)to violate any of the provisions of section 18D.. (5)In section 16—(A)by striking section 6 or section 7 in each place it appears and inserting sections 6, 7, or 18D;(B)by striking 6 or 7 in each place it appears and inserting 6, 7, or 18D; and(C)by striking 6 and 7 in each place it appears and inserting 6, 7, and 18D. 3.Effective dateThe amendments made under this Act shall take effect on the date that is 120 days after the date of enactment of this Act.4.GAO report to CongressNot later than 1 year after the date of enactment, the Government Accountability Office shall issue a report to Congress evaluating the implementation and expansion of workplace accommodations for nursing mothers under this Act, with a focus on assessing—(1)the number of working mothers, both before and after the Act’s implementation, with access to nursing accommodations;(2)the types of nursing accommodations covered employers have implemented;(3)the factors employers consider when making decisions on the expansion of nursing accommodations and the industries that face the most significant challenges in providing them; and(4)actions taken by the Secretary of Labor to enforce the provisions of this Act.